Holmes, J.,
dissenting. I must dissent in that I believe that the Public Utilities Commission erred in excluding certain paid-in capital which should have been treated as investments by the original owners of Ohio Utilities Company, as well as an investment by the purchasing corporation.
Even though carried in an incorrect account, No. 271, labeled “Contributions in Aid of Construction,” the original input of monies from the wholly owned development companies was to fund the costs of the utility company’s asset development. Even recognizing the separation of the corporate entities from the original owners, the Davis family,, all the capital stock in the utility company and the *165land development companies was totally owned hy the Davis family.
There was no showing here that the amount of capital input hy the Davis family was recouped by the land development companies through the increased cost of the lots. It would appear from the testimony here that it was the investors, and not the people who purchased the lots and thereby became the customers of the utility, who were the source in fact of the $4,391,000 excluded from the rate base.
Despite the fact that the Public Utilities Commission may have found some basis for the exclusion of the sums as previously paid in by the land development companies ■owned by the Davis family in that such sums had been carried in Account No. 271 and entitled “Contributions in Aid •of Construction,” alloAvance should have been made for the $600,000 in capital contributions made by the Davis family during the period of the negotiation of the sale of the utility company to Citizens Utilities Water Company •of Arizona.
The facts show that during the negotiations mandatory construction requirements amounting to $600,000 had to be accomplished prior to completion of the sale. This •construction was financed by the Davis family on the condition that this amount would be reimbursed by the purchasers, Citizens Utilities Water Company.
Although Citizens Utilities Water Company did in fact repay the $600,000 as part of the consideration for the buyout of the total assets of the Davis family, and subsequently carried this $600,000 investment in an appropriate account along with the other assets as purchased, the commission disalloAved this sum because the Davis family had •entered such amount in Account No. 271 as a contribution in aid of construction. It is my belief that such an amount •most certainly should not have been excluded from the rate base of' the property of this appellant- which was used .-and useful in the furnishing of its utility services.